Order entered October 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01188-CV

                                  IN RE BRIAN POTASHNIK

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-08-02072-E

                                             ORDER
       Before the Court is relator’s September 25, 2019 petition for writ of mandamus and

October 7, 2019 supplement to the petition for writ of mandamus. We request real party in

interest and respondent to file their responses, if any, to the petition and supplemental petition by

OCTOBER 23, 2019.


                                                       /s/    BILL WHITEHILL
                                                              PRESIDING JUSTICE